IN THE SUPREME COURT OF THE STATE OF NEVADA

WESLEY RUSCH, AN INDIVIDUAL, No. 85094
Appellant,

= FILED

CHAMPERY RENTAL REO, LLC,
Respondent. AUG 08 2022

ORDER DISMISSING APPEAL CLEA re Cote

This is a pro se appeal from a postjudgment ode en a
motion to nullify a sale of property. Eighth Judicial District Court, Clark
County; Monica Trujillo, Judge.

Review of the documents submitted to this court pursuant to
NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal
was filed more than 30 days after service of written notice of entry of the
judgment or order. See NRAP 4(a)(1); NRAP 26(c). The order was filed on
May 19, 2022, with written notice of entry filed and served on appellant by
mail on May 25, 2022. Appellant did not file the notice of appeal until July
26, 2022, well after expiration of the 30-day appeal period. NRAP 4(a)(1).
An untimely notice of appeal fails to vest jurisdiction in this court. Healy v.
Volkswagenwerk Aktiengesellschaft, 103 Nev. 329, 741 P.2d 432 (1987).

This court lacks jurisdiction and

ORDERS this appeal DISMISSED.

Biter J.

Silver

®

(of. J. Proper tie Ji

Cadish Pickering )

 

Supreme Count
OF
NEVADA

 

 

(©) 19474 aE 22- O

 
ce: Hon. Monica Trujillo, District Judge
Wesley Rusch
Wedgewood, LLC
Eighth District Court Clerk

Supreme Court
OF
NEVADA

(Oy 19474 =e 2